Matter of Ganje (2017 NY Slip Op 03837)





Matter of Ganje


2017 NY Slip Op 03837


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of DAVID LAWRENCE GANJE, an Attorney. (Attorney Registration No. 2331809)

Calendar Date: May 8, 2017

Before: Garry, J.P., Rose, Clark, Mulvey and Aarons, JJ.


David Lawrence Ganje, Sun City, Arizona, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
David Lawrence Ganje was admitted to practice by this Court in 1990 and lists a business address in the City of Albany with the Office of Court Administration. Ganje now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Ganje's application.
Upon reading the affidavit of Ganje sworn to November 2, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Ganje is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, J.P., Rose, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that David Lawrence Ganje's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Lawrence Ganje's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that David Lawrence Ganje shall, within 30 days of the date of this [*2]decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.